DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022, 10/04/2021 and 05/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, the phrase “contaminant characteristics” is not clear and not be specific to what contaminant to the vehicle.
Regarding claim 1, the phrase “perception system” is not clear, because the perception system can be a computational system designed to make inferences about properties of a physical environment base on senses.
Regarding claims 1-20, the term “characteristic” is not clear, what it refers to.
Regarding claims 1-20, the phrase “contamination of the cooling system” is not clear, because the term contamination typically comes from particular industrial, agricultural or commercial activities such as chemical or waste spills or leaks. The cooling system can be contaminant is either by engine oil or automatic transmission fluid, in this case just airflow in the cooling system, debris can be locked the inlet or outlet of the duct, not contamination the cooling system.
Regarding claim 8, the phrase “the controller is configured to obtain one or more vehicle drive parameters, and to implement based at least in part thereon a rainwater cycle counting algorithm to determine an ingested amount of debris as a contaminant characteristic” is not clear, how the controller obtain one or more vehicle drive parameters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-13, 15 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Ivey et al. (10,479,191).
 	Ivey et al. in figures 1-4, disclose a self-propelled work vehicle and a method of controlling at least one cooling fan to direct ambient air in accordance with at least one inlet in a main frame of a self-propelled work vehicle comprising a main frame (22) supported by a plurality of ground engaging units (24), a cooling system (38) supported by the main frame and configured to direct ambient air in accordance with at least one inlet in the main frame. The cooling system comprising at least one cooling fan (50) configured to operate in a first direction and an opposing second direction. Ivey et al. also disclose one or more sensors, which can be considered a perception system supported by the main frame and configured to provide perception data corresponding to a field of vision, which includes one or more of the at least one inlet (74) and at least a portion of an associated working area. Ivey et al. also disclose a controller (110) having a processor (112) and a memory (114) may be utilized to control various components of the cooling system and communicatively linked to the perception system, and configured to automatically determine one or more characteristics relating to contamination of the cooling system, based at least on the provided perception data, and generate output signals to one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics. Ivey disclose the control system automatically communication with the cooling fan to blow or dislodge debris from a housing (56). 
 	Regarding claim 2, Ivey et al. disclose the controller, which is configured to identify debris in the working area from the provided perception data, and to automatically determine the one or more characteristics relating to contamination of the cooling system based at least on classification of the identified debris.  
 	Regarding claim 3, Ivey et al. in figures 2-3, disclose the one or more characteristics relating to contamination of the cooling system comprise one or more of debris location (debris conduit 90), debris type and debris density.  
 	Regarding claim 4, Ivey et al. in figures 2-4, disclose the controller, which is further configured to determine a type of working area from the provided perception data, and to classify the identified debris based at least in part on the type of working area.  
 	Regarding claim 5, Ivey et al. in figures 2-4, disclose the controller, which is further configured to determine a type of working area from the provided perception data, and to identify the debris in the working area based at least in part on the type of working area.  
 	Regarding claim 6, Ivey et al. in figures 2-4, disclose the controller, which is configured to generate the output signals based on a comparison of the at least one of the determined one or more contaminant characteristics to an associated contaminant threshold.  
 	Regarding claim 7, Ivey et al. in figures 2-4, disclose the controller, which is configured to predict an ingested amount of debris as a contaminant characteristic.  
 	Regarding claim 10, Ivey et al. in figures 2-4, disclose the one or more output signals, which are generated to dynamically modify a maximum operating speed for the one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics.  
 	Regarding claim 11, Ivey et al. in figures 2-4, disclose the one or more output signals, which are generated to dynamically modify a fan direction for the one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics.  
 	Regarding claim 12, Ivey et al. in figures 2-4, disclose the one or more output signals are generated to dynamically modify a frequency of fan direction reversal for the one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics.  
 	Regarding claim 13, Ivey et al. in figures 2-4, disclose the one or more output signals are generated to dynamically modify a duration of fan direction reversal for the one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics.  
 	Regarding claim 20, Ivey et al. in figures 2-4, disclose the one or more output signals are generated to dynamically modify one or more of:  25Docket No. P30674-US-PRI Customer No. 161609 a maximum operating speed for the one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics; a fan direction for the one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics; a frequency of fan direction reversal for the one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics; and a duration of fan direction reversal for the one or more of the at least one cooling fan based on at least one of the determined one or more contaminant characteristics.

Allowable Subject Matter
Claims 8-9, 14, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a controller, which is configured to obtain one or more vehicle drive parameters, and to implement based at least in part thereon a rainwater cycle counting algorithm to determine an ingested amount of debris as a contaminant characteristic.  

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618